DETAILED ACTION
This office action is in response to the amendments/remarks filed on 07/01/2022. Claims 1-20 are pending; claims 1, 11, 19 have been amended. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous objection to the drawings and specification have been withdrawn in light of the amendment to claim 19 and the specification.
The previous rejections under 35 USC 112 (b) have been withdrawn in light of the amendment to claim 19.
Applicant’s arguments, with respect to the rejection(s) of under 35 USC § 102 and 103 have been fully considered and are persuasive in light of the amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see rejections below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucknor (US 20070010364) in view of Heinrich (DE202005020628U1)
Claim 1: Bucknor discloses a motor system (Fig.3a), comprising:
 a first electric machine (280) rotationally coupled to a second electric machine (282) by a planetary gear set (220) that comprises three components, wherein the three components include a ring gear (224), a sun gear (222), and a carrier (226) with a plurality of planet gears (227) rotatably coupled thereto; wherein one (226) of the three components is permanently grounded.
Bucknor does not disclose wherein the first electric machine varies in size from the second electric machine; the second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine.
  Heinrich teaches a drive system (Fig.2) having a first electric machine (2) varies in size from the second electric machine (10) (as shown in Fig.2 motor 2 is different size than motor 10; also see page 2, lines 51-53: drive motor 10 has an inside diameter eighteen which is larger than the outer diameter of the stator 3 the steering motor 2.);  the second electric machine (10) circumferentially surrounding a portion of the first electric machine (2), the portion less than an entirety of the first electric machine (as shown in Fig.2).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to arrange second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine and first electric machine varies in size from second electric machine as taught by Heinrich in the invention of Bucknor in order to reduce axial installation space and provide compact system.
Claim 2: Heinrich and Bucknor as modified device disclose the motor system of claim 1, wherein one (Bucknor: element 222) of the three components is configured to receive rotational input from the first electric machine and one (224) of the three components is configured to receive (via 236 and 254 see ¶ [0108]) rotational input from the second electric machine and is rotationally coupled (via 250) to a motor system output (17). 
	Claim 3: Heinrich and Bucknor as modified device disclose the motor system of claim 2, wherein the carrier is permanently grounded (Bucknor: element 260), the sun gear (222) receives rotational input from the first electric machine (280), and the ring gear (224) receives rotational input from the second electric machine (282; see ¶ [0108]).
Claim 4: Heinrich and Bucknor as modified device disclose the motor system of claim 1,  wherein the first electric machine is arranged coaxially with the second electric machine (as shown in Fig.2 of Heinrich).
Claim 5: Heinrich and Bucknor as modified device disclose the motor system of claim 4, Heinrich teaches wherein a stator (Fig.2, 4) of the first electric machine (2) is at least partially circumferentially surrounded by a rotor (12) of the second electric machine (10).

Claim 7: Heinrich and Bucknor as modified device disclose the motor system of claim 1, a controller (Bucknor: 288) including instructions stored in non-transitory memory executable by a processor that, during motor system operation, cause the controller to1: the motors (see ¶[0073])
Bucknor and Heinrich do not explicitly disclose operate the first electric machine at a higher speed than the second electric machine.
As mentioned above, Heinrich teaches the first electric machine (Heinrich: 2) at a higher speed than the second electric machine (Heinrich: 10) (Heinrich teaches drive motor 10 has an inside diameter eighteen which is larger than the outer diameter of the stator 3 the steering motor 2. Since the motor 10 is larger than motor 2; therefore, motor 10 also would provide larger output torque than first motor 2. From relationship between torque and speed, torque is inversely proportional to speed, which means the first motor 2 has larger speed range than second motor). 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have Bucknor’s controller operate the first electric machine at a higher speed than the second electric machine so that it would achieve higher output power since the ring gear is connected the second motor to output while require less input power due to sun is connected to first motor.
Claim 8: Heinrich and Bucknor as modified device disclose the motor system of claim 1, Heinrich teaches wherein the first electric machine has a larger operating speed range than an operating speed range of the second electric machine (see Heinrich page 2, lines 51-53 discloses that drive motor 10 has an inside diameter eighteen which is larger than the outer diameter of the stator 3 the steering motor 2. Since the motor 10 is larger than motor 2; therefore, motor 10 also would provide larger output torque than first motor 2. From relationship between torque and speed, torque is inversely proportional to speed, which means the first motor 2 has larger speed range than second motor).
Claim 11: Bucknor discloses an electric vehicle motor system (Fig.3a), comprising: a first electric machine (280) rotationally coupled to a second electric machine (282) by a planetary gear set (220) that comprises three components, wherein the three components include a ring gear (224), a sun gear (222), and a carrier (226) with a plurality of planet gears (227) rotatably coupled thereto;
	 wherein one (224) of the three components is rotationally coupled to the second electric machine (282 see ¶ [0108]) and is rotationally coupled to an output shaft (17); and
 wherein the planetary gear set has a fixed gear ratio (table 3b, F1) with respect to inputs of the planetary gear set. 
	Bucknor does not disclose wherein the first electric machine varies in size from the second electric machine; the second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine.
  Heinrich teaches a drive system (Fig.2) having a first electric machine (2) varies in size from the second electric machine (10) (as shown in Fig.2 motor 2 is different size than motor 10; also see page 2, lines 51-53);  the second electric machine (10) circumferentially surrounding a portion of the first electric machine (2), the portion less than an entirety of the first electric machine (as shown in Fig.2).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to arrange second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine and first electric machine varies in size from second electric machine as taught by  Heinrich in the invention of Bucknor in order to reduce installation space and provide compact system.
	Claim 12: Heinrich and Bucknor as modified device disclose the electric vehicle motor system of claim 11, wherein the planetary gear set component rotationally coupled to the second electric machine is the ring gear (Bucknor:  224; see ¶[0108]).
	Claim 13: Heinrich and Bucknor as modified device disclose the electric vehicle motor system of claim 12, wherein the carrier (Bucknor: 226) is grounded.
Claim 14: Heinrich and Bucknor as modified device disclose the electric vehicle motor system of claim 13, wherein the sun gear (Bucknor:  222) is rotationally coupled to the first electric machine.
Claim 15: Heinrich and Bucknor as modified device disclose the electric vehicle motor system of claim 11, Heinrich teaches wherein the first electric machine is arranged coaxially with the second electric machine (as shown in Fig.2)  and wherein a stator (4) of the first electric machine is at least partially circumferentially surrounded by a rotor (12) of the second electric machine.

Claims 1, 4-6, 8-9, 11-12, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 2013/0040773) in view of Heinrich (DE202005020628U1)
Claim 1: Sugino discloses a motor system (Fig.1), comprising:
	 a first electric machine (16) rotationally coupled (via 30 and 34) to a second electric machine (14) by a planetary gear set (24) that comprises three components, wherein the three components include a ring gear (24c), a sun gear (24a), and a carrier (24b) with a plurality of planet gears (e.g. planet gears are mounted on carrier 24b) rotatably coupled thereto; wherein one (24a) of the three components is permanently grounded.
	Sugino does not disclose wherein the first electric machine varies in size from the second electric machine, the second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine.
 	 Heinrich teaches a drive system (Fig.2) having a first electric machine (2) varies in size from the second electric machine (10) (as shown in Fig.2 motor 2 is different size than motor 10; also see page 2, lines 51-53);  the second electric machine (10) circumferentially surrounding a portion of the first electric machine (2), the portion less than an entirety of the first electric machine (as shown in Fig.2).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to arrange second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine and first electric machine varies in size from second electric machine as taught by Heinrich in the invention of Sugino in order to reduce installation space and provide compact system.
	Claim 4: Heinrich and Sugino as modified device disclose the motor system of claim 1, wherein the first electric machine is arranged coaxially with the second electric machine (as shown in Fig.2 of Heinrich).
Claim 5: Heinrich and Sugino as modified device disclose the motor system of claim 4, Heinrich teaches wherein a stator (Fig.2, 4) of the first electric machine (2) is at least partially circumferentially surrounded by a rotor (12) of the second electric machine (10).
Claim 6: Heinrich and Sugino as modified device disclose the motor system of claim 1, wherein the planetary gear set is at least partially circumferentially surrounded by a rotor (Sugino: 14a) of the second electric machine.
Claim 8: Heinrich and Sugino as modified device disclose the motor system of claim 1, wherein the first electric machine (2) has a larger operating speed range than an operating speed range of the second electric machine (10) (see Heinrich page 2, lines 51-53 discloses that drive motor 10 has an inside diameter eighteen which is larger than the outer diameter of the stator 3 the steering motor 2. Since the motor 10 is larger than motor 2; therefore, motor 10 also would provide larger output torque than first motor 2. From relationship between torque and speed, torque is inversely proportional to speed, which means the first motor 2 has larger speed range than second motor.)
Claim 9: Heinrich and Sugino as modified device disclose the motor system of claim 1, wherein a rotor (Sugino: 14a) of the second electric machine (14) and the ring gear form a continuous structure (¶[0048] and Fig.1 shows the ring and rotor of second electric machine formed a continuous structure)
Claim 11: Sugino discloses an electric vehicle motor system (Fig.1), comprising:
	 a first electric machine (16) rotationally coupled (via 30 and 34) to a second electric machine (14) by a planetary gear set (24) that comprises three components, wherein the three components include a ring gear (24c), a sun gear (24a), and a carrier (24b) with a plurality of planet gears (e.g. planet gears are mounted on carrier 24b) rotatably coupled thereto; 
 wherein one (24c) of the three components is rotationally coupled to the second electric machine (14) and is rotationally coupled to an output shaft (26 via 32; see ¶ [0032]); and
	 wherein the planetary gear set (24) has a fixed gear ratio with respect to inputs of the planetary gear set. 
	Sugino does not disclose wherein the first electric machine varies in size from the second electric machine, or the second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine.
 	 Heinrich teaches a drive system (Fig.2) having a first electric machine (2) varies in size from the second electric machine (10) (as shown in Fig.2 motor 2 is different size than motor 10; also see page 2, lines 51-53);  the second electric machine (10) circumferentially surrounding a portion of the first electric machine (2), the portion less than an entirety of the first electric machine (as shown in Fig.2).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to arrange second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine and first electric machine varies in size from second electric machine as taught by  Heinrich in the invention of Sugino in order to reduce installation space and provide compact system.
Claim 12: Heinrich and Sugino as modified device disclose the electric vehicle motor system of claim 11, wherein the planetary gear set component rotationally coupled to the second electric machine (Sugino: 14) is the ring gear (24c).
Claim 15: Heinrich and  Sugino as modified device disclose the electric vehicle motor system of claim 11, Heinrich teaches wherein the first electric machine is arranged coaxially with the second electric machine (as shown in Fig.2)  and wherein a stator (4) of the first electric machine is at least partially circumferentially surrounded by a rotor (12) of the second electric machine.
Claim 16:  Heinrich and Sugino as modified device disclose the electric vehicle motor system of claim 11, wherein the planetary gear set is at least partially circumferentially surrounded by a rotor (Sugino: 14a) of the second electric machine (14) and wherein the rotor of the second electric machine and the ring gear form a continuous structure (see ¶[0032])
Claim 18: Heinrich and Sugino as modified device disclose the electric vehicle motor system of claim 11, wherein the first electric machine, the second electric machine, and the planetary gear set are enclosed within a housing assembly (Sugino: 16).
Claims 11-15,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR101744836B1) in view of Heinrich (DE202005020628U1)
Claim 11:  Choi discloses an electric vehicle motor system (Fig.3a), comprising: a first electric machine (MG1) rotationally coupled to a second electric machine (MG2) by a planetary gear set (PG2) that comprises three components, wherein the three components include a ring gear (R2), a sun gear (S2), and a carrier (PC2) with a plurality of planet gears (P2, P3) rotatably coupled thereto;
	 wherein one (R2) of the three components is rotationally coupled to the second electric machine (MG2) and is rotationally coupled to an output shaft (OS); and
 wherein the planetary gear set has a fixed gear ratio (as shown in Fig.2) with respect to inputs of the planetary gear set. 
	Choi does not disclose wherein the first electric machine varies in size from the second electric machine; the second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine.
  Heinrich teaches a drive system (Fig.2) having a first electric machine (2) varies in size from the second electric machine (10) (as shown in Fig.2 motor 2 is different size than motor 10; also see page 2, lines 51-53);  the second electric machine (10) circumferentially surrounding a portion of the first electric machine (2), the portion less than an entirety of the first electric machine (as shown in Fig.2).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to arrange second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine and first electric machine varies in size from second electric machine as taught by Heinrich in the invention of Choi in order to reduce installation space and provide a compact system.
	Claim 12: Heinrich and Choi as modified device disclose the electric vehicle motor system of claim 11,  wherein the planetary gear set component rotationally coupled to the second electric machine is the ring gear (R2)
	Claim 13: Heinrich and Choi as modified device disclose the electric vehicle motor system of claim 12, wherein the carrier (PC2) is grounded (via B2).
Claim 14: Heinrich and Choi as modified device disclose the electric vehicle motor system of claim 13, wherein the sun gear (S2) is rotationally coupled to the first electric machine.
Claim 15: Heinrich and Choi as modified device disclose the electric vehicle motor system of claim 11, Heinrich teaches wherein the first electric machine is arranged coaxially with the second electric machine (as shown in Fig.2)  and wherein a stator (4) of the first electric machine is at least partially circumferentially surrounded by a rotor (12) of the second electric machine.
Claim 19: Choi discloses an electric vehicle motor system (Fig.1), comprising: 
a first electric machine (MG1) rotationally coupled to a second electric machine (MG2) by a planetary gear set (PG2) that includes a ring gear(R2), a sun gear (S2), and a carrier (PC2) with a plurality of rotatable planetary gears(P2, P3), 
wherein the carrier (PC2) is grounded (via B2); 
wherein the ring gear (R2) is directly rotationally coupled to the second electric machine  (MG2) and is directly coupled to an output shaft (OS); and 
wherein the sun gear (S2) is directly rotationally coupled to the first electric machine (MG1).
Choi does not disclose wherein the first electric machine varies in size from the second electric machine, the second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine.
 	 Heinrich teaches a drive system (Fig.2) having a first electric machine (2) varies in size from the second electric machine (10) (as shown in Fig.2 motor 2 is different size than motor 10; also see page 2, lines 51-53);  the second electric machine (10) circumferentially surrounding a portion of the first electric machine (2), the portion less than an entirety of the first electric machine (as shown in Fig.2).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to arrange second electric machine circumferentially surrounding a portion of the first electric machine, the portion less than an entirety of the first electric machine and first electric machine varies in size from second electric machine as taught by Heinrich in the transmission of Choi in order to reduce installation space and provide a compact system.
Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR101744836B1) and Heinrich (DE202005020628U1) in view of Morisawa (US 5904631). Alternatively, Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 2013/0040773) and Heinrich (DE202005020628U1) in view of Morisawa (US 5904631). 
Claims 7 and 20: Heinrich and Choi/Sugino do not disclose a controller including instructions stored in non-transitory memory executable by a processor that, during motor system operation, cause the controller to: operate the first electric machine at a higher speed than the second electric machine.
 Morisawa teaches a similar power system as the system of Heinrich and Choi/Sugino, the power system comprises a controller (150) including instructions stored in non-transitory memory executable by a processor (CPU) that, during motor system operation, cause the controller to: operate a first electric machine (MG1) at a higher speed than the second electric machine (MG2) (col.8 lines 38-45: this structure enables the larger- sized second motor MG2, which is required to output a larger torque among the two motors MG1 and MG2. From relationship between torque and speed, torque is inversely proportional to speed, which means the first motor MG1 has larger speed range than second motor MG2).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to incorporate a controller including instructions stored in non-transitory memory executable by a processor that, during motor system operation, cause the controller to: operate the first electric machine at a higher speed than the second electric machine as taught by Morisawa in the system of Heinrich and Choi/Sugino so that it would achieve higher output power since the ring  gear is connected the second motor to output while require less input power due to sun is connected to first motor.
Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 2013/0040773) and Heinrich (DE202005020628U1) in view of Iwasa (US 20130345009)
Claim 10: Sugino and Heinrich do not disclose a bearing coupled to an output shaft and a section of the carrier.
Iwasa teaches a similar transmission (Fig.1, 10) as transmission of Sugino having planetary gearset (24, Fig.1) having stationary carrier (CA2); wherein a bearing (72; Fig.3) coupled to an output shaft (74) and a section of the carrier (see Fig.3).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a bearing coupled to an output shaft and a section of the carrier as taught by Iwasa in the invention of Sugino and  Heinrich for the purpose of suppressing the occurrence of misalignment of output member. 
Claim 17: Sugino teaches wherein the output shaft is coupled to a drivetrain component (46a). Sugino and  Heinrich do not disclose a bearing coupled to the output shaft and a section of the carrier.
Iwasa teaches transmission (Fig.1, 10) having planetary gearset (24, Fig.1) having carrier (CA2); a bearing (72; Fig.3) coupled to the output shaft (74) and a section of the carrier and wherein the output shaft is coupled to a drivetrain component (28)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a bearing coupled to the output shaft and a section of the carrier as taught by Iwasa in the invention of Sugino and Morisawa for the purpose of suppressing the occurrence of misalignment of output member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bucknor implies that controller in the automatic transmission which would necessarily include instructions stored in non-transitory memory executable by a processor to control the operation of motors and clutches, but does not explicitly disclose the operation concept.